USCA11 Case: 21-12630      Date Filed: 09/08/2022      Page: 1 of 7




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                  ____________________

                         No. 21-12630
                   Non-Argument Calendar
                  ____________________

TRUNG BAO HOANG,
                                                        Petitioner,
versus
U.S. ATTORNEY GENERAL,


                                                       Respondent.


                  ____________________

            Petition for Review of a Decision of the
                 Board of Immigration Appeals
                   Agency No. A213-557-501
                   ____________________
USCA11 Case: 21-12630         Date Filed: 09/08/2022    Page: 2 of 7




2                      Opinion of the Court                 21-12630


Before JILL PRYOR, BRANCH, and EDMONDSON, Circuit
Judges.
PER CURIAM:
       Trung Bao Hoang (“Petitioner”), a native and citizen of Vi-
etnam, petitions for review of the final order of the Board of Immi-
gration Appeals (“BIA”) affirming the decision of the Immigration
Judge (“IJ”). The IJ’s decision denied Petitioner’s applications for
asylum, for withholding of removal, and for relief under the United
Nations Convention Against Torture (“CAT”). No reversible error
has been shown; we deny the petition.
       Petitioner entered the United States in February 2020 and
was charged as removable. Petitioner -- through his lawyer -- con-
ceded removability and applied for asylum, for withholding of re-
moval, and for CAT relief. In support of his applications for relief,
Petitioner alleged that he had been persecuted by the Vietnamese
government on account of his political opinion.
        The IJ denied Petitioner relief. The IJ found Petitioner
lacked credibility “as to the central facts underlying” his claims for
relief. In making that adverse credibility finding, the IJ described
portions of Petitioner’s testimony that the IJ found implausible,
identified several inconsistencies in Petitioner’s testimony (includ-
ing internal inconsistencies and inconsistencies with other evi-
dence), and noted that Petitioner’s claims lacked independent cor-
roborating evidence. Given the adverse credibility finding and the
USCA11 Case: 21-12630         Date Filed: 09/08/2022    Page: 3 of 7




21-12630               Opinion of the Court                         3

lack of reliable evidence corroborating Petitioner’s claims, the IJ
denied Petitioner’s applications for asylum, for withholding of re-
moval, and for CAT relief.
       Petitioner -- through his lawyer -- filed a notice of appeal to
the BIA. On the notice-of-appeal form, Petitioner’s lawyer checked
a box indicating that Petitioner intended to file a separate written
brief. Never did Petitioner, however, file an appellate brief. At-
tached to Petitioner’s notice of appeal were three news articles
(dated January, June, and September 2020). In a supplemental fil-
ing, Petitioner submitted two additional news articles (both dated
March 2021) and supplemental statements from himself and from
his wife.
        The BIA affirmed the IJ’s decision. First, the BIA concluded
that Petitioner waived any challenge to the IJ’s adverse credibility
finding and waived any challenge to the IJ’s determination that Pe-
titioner failed to demonstrate eligibility for relief. Second, the BIA
construed Petitioner’s submission of new evidence as a motion to
remand. The BIA denied the motion because none of the newly-
submitted evidence was likely to change the outcome of Peti-
tioner’s case and because at least some of the evidence was availa-
ble at the time of Petitioner’s December 2020 merits hearing. This
appeal followed.
      Because the BIA did not adopt expressly the IJ’s decision, we
review only the BIA’s decision. See Jeune v. U.S. Att’y Gen., 810
F.3d 792, 799 (11th Cir. 2016). We review for abuse of discretion
the BIA’s decision to dismiss summarily a claim without reaching
USCA11 Case: 21-12630         Date Filed: 09/08/2022      Page: 4 of 7




4                       Opinion of the Court                  21-12630

the merits. See Lapaix v. U.S. Att’y Gen., 605 F.3d 1138, 1143, 1145
(11th Cir. 2010). The BIA abuses its discretion if it exercises its dis-
cretion in an “arbitrary or capricious” manner, misapplies the law
in reaching its decision, or fails to follow its own precedent without
offering a reasonable explanation for doing so. See Ferreira v. U.S.
Att’y Gen., 714 F.3d 1240, 1243 (11th Cir. 2013).
        “The BIA has discretion to summarily dismiss claims where
the record clearly indicates that the applicant has waived her right
to appeal.” Lapaix, 605 F.3d at 1144. To avoid dismissal, a party
appealing an IJ’s decision to the BIA must “specifically identify the
findings of fact, the conclusions of law, or both, that are being chal-
lenged.” See 8 C.F.R. § 1003.3(b). An applicant seeking to chal-
lenge the IJ’s findings of fact must identify “the specific facts con-
tested.” Id. “Where the appeal concerns discretionary relief, the
appellant must state whether the alleged error relates to statutory
grounds of eligibility or to the exercise of discretion and must iden-
tify the specific factual and legal finding or findings that are being
challenged.” Id. “Passing references to issues are insufficient to
raise a claim for appeal.” Lapaix, 605 F.3d at 1145.
       As an initial matter, Petitioner represents falsely that he pro-
ceeded pro se during his appeal to the BIA. The record demon-
strates clearly that Petitioner was represented by a lawyer in the
pertinent proceedings before the IJ and the BIA. We decline Peti-
tioner’s invitation to construe liberally his counseled notice of ap-
peal to the BIA. Cf. Ali v. U.S. Att’y Gen., 931 F.3d 1327, 1331 n.2
(11th Cir. 2019) (“Pro se pleadings are held to a less stringent
USCA11 Case: 21-12630            Date Filed: 09/08/2022         Page: 5 of 7




21-12630                  Opinion of the Court                             5

standard than pleadings drafted by attorneys and will, therefore, be
liberally construed.”).
        The BIA abused no discretion in determining that Petitioner
failed to challenge meaningfully either the IJ’s adverse credibility
finding or the IJ’s determination that Petitioner was ineligible for
relief. Despite indicating his intent to do so on the notice-of-appeal
form, Petitioner filed no brief in support of his appeal to the BIA. *
And Petitioner’s notice of appeal included only this language:
              The judge didn’t seem to take into considera-
       tion of the serious of this Dong Tam protest in Vi-
       etnam. Also Vietnam is a communist country so
       some information about the seriousness of this pro-
       test couldn’t leak out. [Petitioner] was truthful in his
       testimony and some little details he might not re-
       member clearly since he was injured and got beaten
       up badly by the Vietnam police -- Attached are 3 arti-
       cles and 10 pages total.




* We note that the notice-of-appeal form includes this express warning:
       If you mark “Yes” in item #8 [“Do you intend to file a separate
       written brief or statement after filing this Notice of Appeal?”],
       you will be expected to file a written brief or statement after
       you receive a briefing schedule from the Board. The Board
       may summarily dismiss your appeal if you do not file a brief or
       statement within the time set in the briefing schedule.
USCA11 Case: 21-12630         Date Filed: 09/08/2022    Page: 6 of 7




6                      Opinion of the Court                 21-12630

       This passing reference to the truthfulness of Petitioner’s tes-
timony -- without identifying which of the IJ’s detailed factual find-
ings were being contested and without making any substantive ar-
gument about the IJ’s adverse credibility finding or about the IJ’s
denial of relief -- was insufficient to raise those claims on appeal.
See Lapaix, 605 F.3d at 1143, 1145. The BIA abused no discretion
in treating those arguments as waived.
        We review the BIA’s denial of Petitioner’s motion to re-
mand under an abuse-of-discretion standard. See Sow v. U.S. Att’y
Gen., 949 F.3d 1312, 1317 (11th Cir. 2020). “A motion to remand
for the purpose of presenting additional evidence must conform to
the same standards as a motion to reopen and will only be granted
if the evidence was previously unavailable and would likely change
the result in the case.” Matter of L-A-C-, 26 I & N Dec. 516, 526
(BIA 2015); see 8 C.F.R. § 1003.2(c)(1) (governing motions to reo-
pen).
       The BIA abused no discretion in denying Petitioner’s mo-
tion to remand his case based upon new evidence. First, the BIA
determined properly that the news articles published before Peti-
tioner’s December 2020 merits hearing were not “previously una-
vailable.” Second, the BIA’s determination that the newly-submit-
ted evidence was unlikely to change the outcome of Petitioner’s
case was not arbitrary or capricious. The supplemental statements
from Petitioner and from his wife were cumulative of other evi-
dence already in the record and did nothing to resolve the incon-
sistencies or implausibilities identified by the IJ. And the news
USCA11 Case: 21-12630         Date Filed: 09/08/2022    Page: 7 of 7




21-12630               Opinion of the Court                         7

articles submitted by Petitioner focused on events surrounding a 9
January 2020 protest (a protest Petitioner did not attend) and were
unrelated to the IJ’s stated reasons for finding Petitioner not credi-
ble.
      PETITION DENIED.